Citation Nr: 1729400	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-22 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma.  

2.  Entitlement to service connection for Type II diabetes mellitus (diabetes).  

3.  Entitlement to service connection for an enlarged prostate.  

4.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  

5.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2015, the Veteran testified before the undersigned in a videoconference hearing in San Antonio, Texas.  A transcript of that hearing has been associated with the claims file and reviewed. 

This case was previously before the Board in April 2015, at which time the claim of service connection for diabetes was reopened; the appeal was then remanded for further development.  A remand is required to complete the requested development with respect to the claim for SMC.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether the Veteran's non-Hodgkin's lymphoma is related to his period of active service.  

2.  The competent and probative evidence is at least in equipoise as to whether the Veteran's diabetes is related to his period of active service.

3.  The weight of the competent and probative evidence is against a finding that the Veteran's enlarged prostate had its onset in or is otherwise related to his period of active service.  

4.  The weight of the competent and probative evidence is against a finding that the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for entitlement to service connection for Type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

3.  The criteria for entitlement to service connection for an enlarged prostate have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

4.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the issues of service connection for non-Hodgkin's lymphoma and diabetes are being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

With respect to the remaining issues, VA met its duty to notify by letters sent to the Veteran in May 2006 and December 2007, prior to adjudication of his respective claims.  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran has asserted that he was sent to Vietnam on a temporary assignment in February 1974.  Although VA has been unable to locate records to corroborate the Veteran's contention, as the Board finds herein that the evidence is at least in equipoise as to whether the Veteran was in Vietnam, the issue is moot and will not be further discussed.  

The Veteran was afforded VA examinations in June 2008, April 2014, July 2015, June 2016, and July 2016.  There is no assertion or indication that those examinations are inadequate.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

A.  Non-Hodgkin's lymphoma and diabetes 

After review of the record, the Board finds that the criteria for service connection for non-Hodgkin's lymphoma and diabetes have been met.

If a veteran was exposed to an herbicide agent during active service, the diseases set forth in 38 C.F.R. § 3.309(e) will be presumed to be related to such service if they become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  

The evidence shows current diagnoses of non-Hodgkin's lymphoma and Type II diabetes mellitus.  04/14/2016 VBMS, Medical-Government No. 1, p. 24; 07/18/2016 VBMS, C&P Exam (Diabetes DBQ), p. 1.  

In February 2015, the Veteran testified that in February 1974 he was directed by his base's chief of maintenance and branch chief to go to Vietnam to cannibalize parts from downed aircraft engines.  The Veteran contends that he went on a temporary duty assignment to scavenge aircraft parts in Vietnam for seven or eight days.  02/10/2015 VBMS, Hearing Transcript, p. 4.  VA researched the history of the Veteran's squadron, but the history does not document the Veteran or other personnel assigned to the 8th Field Maintenance Squadron begin sent on temporary duty assignments to Vietnam.  03/18/2009 VBMS, Email; 05/08/2015 VBMS, Email.  

In January 2016, VA received a lay statement from a retired senior master sergeant, who states that he was stationed at Ubon Royal Thai Air Force Base in 1974 and was assigned to the Deputy Commander for Maintenance staff.  He further stated that his duties included tracking the disposition and whereabouts of all aircraft, and that he worked in close proximity with the Deputy Commander for Operations staff that planned all aircraft flights, to include operations in Vietnam.  The retired senior master sergeant claimed that the Veteran and members of his team working for the Jet Engine Propulsion Branch were deployed numerous times to areas in Vietnam to retrieve engine parts from downed aircraft in the jungle.  01/13/2016 VBMS, Buddy Statement.  The Veteran's military personnel records show that he was an aerospace propulsion technician, which included working on and repairing various types of military aircraft.  08/25/2014 VBMS, Certificate of Release; 08/25/2014 VBMS, STR-Medical No. 6, pp. 72-73.  Given the above, the Board finds that the competent and credible evidence is at least in equipoise as to whether the Veteran was sent on a temporary duty assignment to Vietnam in 1974.  Accordingly, the Veteran is presumed to have been exposed to herbicide agents during service.  38 C.F.R. § 3.307(a)(6)(iii).  

Non-Hodgkin's lymphoma and Type II diabetes mellitus are included on the list of disorders that are presumed to be related to service if a Veteran was exposed to an herbicide agent in service.  38 C.F.R. § 3.309(e).  Accordingly, service connection is warranted for non-Hodgkin's lymphoma and Type II diabetes mellitus based on presumed in-service herbicide agent exposure.  38 C.F.R. § 3.307(a)(6)(ii).  There is no affirmative evidence to rebut such presumption in this case.  See 38 C.F.R. § 3.307(d)(1).  

B.  Enlarged prostate 

After review of the record, the Board finds that the criteria for service connection for an enlarged prostate have not been met.

The evidence shows that the Veteran was diagnosed with benign prostatic hyperplasia (BPH), or an enlarged prostate, in June 2006.  11/03/2006 VBMS, Medical-Government No. 5, p. 41.  The Board notes that there is evidence that the Veteran sought treatment for potentially related symptoms in April 2003.  01/21/2004 VBMS, Medical-Government, pp. 43-44.  

The weight of the competent and probative evidence is against finding that the Veteran's BPH had its onset in or is otherwise related to his period of active service.  As noted, the earliest evidence demonstrating possible symptoms of an enlarged prostate is an April 2003 medical record noting nocturia and difficulty starting urination, 10 years after discharge.  However, an enlarged prostate was not diagnosed at that time.  01/21/2004 VBMS, Medical-Government, pp. 43-44.  The evidence shows that the Veteran was first diagnosed with BPH in June 2006.  

The weight of the competent and probative evidence is against finding that the Veteran complained of or was treated for BPH or related symptoms in service.  In a July 2016 VA examination, the Veteran stated that he began having urinary hesitancy, nocturia, urinary frequency, and erectile dysfunction (ED) in 1989.  07/18/2016 VBMS, C&P Exam (Male Reproductive DBQ), p. 2.  The Board acknowledges that these can be symptoms of BPH, but notes that the Veteran's extensive service-treatment records are absent for treatment for such symptoms.  

In January 1993, the Veteran denied any history of frequent or painful urination.  08/25/2014 VBMS, STR-Medical No. 5, pp. 9-12.  In the Veteran's separation examination, his prostate was noted as normal.  08/25/2014 VBMS, STR-Medical No. 10, pp. 45-46.  The Veteran's prostate was also noted as normal in November 1977 and May 1989 medical examinations.  08/25/2014 VBMS, STR-Medical No. 5, pp. 13-14, 22-23.  The Veteran's prostate was also noted as normal based on a rectal examination in March 1989.  08/25/2014 VBMS, STR-Medical No. 1, p. 8.  The Veteran complained of urethral irritation in January 1974, but was diagnosed with mild dehydration.  Id. at 92.  Although the Veteran was treated for rectal bleeding and hemorrhoids in service, there is no evidence that either is related to BPH.  The evidence shows that the Veteran first sought treatment for ED in March 2001, at which time he reported experiencing ED symptoms for the past several months.  05/28/2003 VBMS, Medical-Non-Government, p. 18.  

While the Veteran is competent to report such symptoms as urinary hesitancy, nocturia, urinary frequency, and ED, the Board assigns more weight to the Veteran's own reports that he had not experienced those symptoms in service and his statements as to the onset of those symptoms made to medical providers for the purpose of treatment, than to his statement to a VA examiner for the purpose of establishing service connection dating their onset as 1989.  Thus, continuity of symptoms is not established here, either by the treatment record or the lay evidence.  Moreover, the competent evidence does not otherwise relate the BPH to active service, as discussed below.

In July, 2016, a VA examiner opined that it is less likely than not that the Veteran's BPH was incurred in service, or manifested within a year of discharge, or is otherwise related to service.  07/18/2016 VBMS, C&P Exam (Medical Opinion DBQ), p. 2.  The Board finds the VA examiner's opinion to be competent, credible, probative, and deserving of weight, as it is supported by an in-person examination, review of the relevant medical records, and a rationale.  Id.; 07/18/2016 VBMS, C&P Exam (DBQ Medical Opinion).  

Although the Veteran has stated that his BPH began in service, he is not competent to reach such a conclusion, as diagnosis of BPH requires medical expertise.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's enlarged prostate had its onset in or is otherwise related to his period of active service.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III.  TDIU

After review of the record, the Board finds that the criteria for TDIU have not been met.  

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

The Veteran is service-connected for degenerative arthritis, lumbar strain (20 percent); postoperative status post arthroscopic debridement, left knee with residuals (10 percent); gout, feet and ankles (10 percent); chronic severe recurring otitis media, left ear (10 percent); hypertension (10 percent); hemorrhoids (10 percent); keloid on chest (10 percent); tinnitus (10 percent); left knee instability (10 percent); essential tremor of hands (noncompensable); right scrotal mass (noncompensable); and limitation of extension, left knee (noncompensable).  The Veteran's service-connected disabilities combine for a 70 percent disability rating, thus satisfying the threshold requirements for TDIU.  See 38 C.F.R. § 4.16(a).  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See id.; see also 38 C.F.R. § 4.16(b).  In making this determination, consideration may be given to his level of education, special training, and previous work experience, but not to his age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2016); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57-58.  

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure and maintain substantially gainful employment.  

The evidence of record demonstrates that while in service, the Veteran specialized in jet propulsion mechanics as a jet engine technician.  After discharge, the Veteran was employed as a jet engine mechanic at Randolph Air Force Base from 1993 to July 2000, at which point he was medically retired due to his inability to work in environments with loud noise and vibration.  The Veteran then worked part-time in food service and as a driver until 2003, at which point he contends he became too disabled to work.  03/18/2008 VBMS, VA 21-8940.  In addition to his military and work experience, the Veteran reports two years of college.  Id.  

The Veteran has claimed that he is unemployable due to both service-connected disabilities and non-service-connected disorders.  Initially, the Board notes that the Veteran is not service connected for heart disease, cancer, sleep apnea, a shoulder disorder, or arthritis of the hands; thus, the symptoms related to those disorders cannot be considered in determining whether the Veteran is entitled to TDIU. 

In June 2008, a VA examiner opined that the Veteran has problems standing for long periods and is unable to lift heavy loads.  The examiner noted that the Veteran's essential tremor could interfere with a job that involves taking notes or writing information, but that his diabetes is currently under control.  06/10/2008 VBMS, VA Exam, p. 6.  

In July 2015, a VA examiner noted that after repetitive use, the Veteran's back disability results in incoordination and impaired ability to execute skilled movements smoothly, as well as guarding or muscle spasm resulting in abnormal gait; functional loss from intermittent left knee pain and instability; one painful and unstable scar; and vertigo, unsteady gait on the left side, and uncoordinated finger movement due to imbalance coordination due to otitis media.  07/08/2015 VBMS, C&P Exam No. 1, pp. 3-4, 12-13; 07/08/2015 VBMS, C&P Exam No. 2, pp. 5, 17-19.  The examiner concluded that the Veteran's back disability, left knee disability, gout, hypertension, keloid, left ear otitis media, and hemorrhoids did not functionally impact his ability to work.  07/08/2015 VBMS, C&P Exam No. 1, pp. 7, 23, 32; 07/08/2015 VBMS, C&P Exam No. 2, pp. 3, 12, 22, 28.  

In June 2016, a VA examiner noted that the Veteran's experiences left knee pain, locking, and weakness, and opined that the Veteran would have difficulty with physical labor involving walking long distances, kneeling, bending, squatting, ascending/descending stairs, and climbing ladders.  06/10/2016 VBMS, C&P Exam, pp. 1-2, 9.  

In July 2016, a VA examiner opined that the Veteran's back disability impacts his ability to lift and carry; that his left knee disability results in difficulty with walking on uneven ground, walking stairs, pivoting, lunging, prolonged sitting/walking, and occasional falls due to his knee locking; and that the Veteran had to be medically retired due to his otitis media because he is not able to work in environments with loud noises/vibration.  The VA examiner opined that the back disability, left knee disability, and otitis media do not preclude sedentary employment.  The examiner also opined that the Veteran's gout, hypertension, hemorrhoids, and chest keloid do not have any functional impairment, and do not preclude physical or sedentary employment.  07/18/2016 VBMS, C&P Exam (Medical Opinion).  The VA examiner also opined that the Veteran has no current complications from diabetes and that his diabetes does not functionally impact his ability to work.  07/18/2016 VBMS, C&P Exam (Diabetes DBQ).  

The Board finds the June 2008, June 2016, July 2015, and July 2016 VA examiner opinions to be competent, credible, and probative and deserving of weight, as they are supported by in-person examinations, review of the relevant medical records and lay testimony, and adequate rationales.  

The Board finds that the weight of the competent and probative medical and lay evidence is against finding any functional limitations due to non-Hodgkin's lymphoma, and none have been asserted by the Veteran.  

The Veteran has been in receipt of Social Security Agency (SSA) disability benefits since October 1, 2003, based on diagnoses of chronic ischemic heart disease (IHD) and diabetes.  05/10/2016 VBMS, Medical-SSA No. 1, p. 30.  As previously noted, the Veteran is not service-connected for heart disease; thus TDIU cannot be awarded on that basis.  

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure and maintain substantially gainful employment.  The Board recognizes that his service-connected disabilities may preclude certain types of employment, such as physically demanding jobs or those in loud environments; however, he is currently being compensated for those limitations, as the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from service-connected disabilities and the residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The competent and probative medical and lay evidence is against finding that his service-connected disabilities preclude all types of employment, including sedentary labor.  With regard to his unique circumstances, to include his education, work experience, and impairment from service-connected disabilities, the Board finds that the competent and credible evidence weighs against finding the Veteran unemployable by reason his of service-connected disabilities.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for non-Hodgkin's lymphoma is granted.

Service connection for Type II diabetes mellitus is granted.  

Service connection for an enlarged prostate is denied.  

TDIU is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Specifically, a remand is needed to comply with the Board's April 2015 Remand, which directed the AOJ to obtain an opinion as to whether the Veteran's ED is aggravated by any of his service-connected disabilities.  See Stegall, 11 Vet. App. 268.  The AOJ should also obtain an addendum opinion as to whether the Veteran's ED is caused by his service-connected non-Hodgkin's lymphoma or diabetes.  

Accordingly, the case is REMANDED for the following actions:

1.  Request an addendum opinion from the VA examiner who provided the July 2016 opinion, or another appropriate VA examiner, as to the etiology of the Veteran's ED.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's ED was caused by his service-connected non-Hodgkin's lymphoma or diabetes?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's ED has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by any of his service-connected disabilities?  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why this is so and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

2.  After completion of all the foregoing development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


